


110 HR 6480 IH: International Documentary Exchange Act of

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6480
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Ms. Watson (for
			 herself and Mr. Berman) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To authorize grants for nongovernmental organizations
		  that use independently produced documentary films to promote better
		  understanding of the United States abroad and better understanding of global
		  perspectives and other countries in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 International Documentary Exchange Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)Since September 11, 2001, a distorted
			 perception of the United States has grown abroad, even as many Americans
			 struggle to understand the increasingly complex world beyond the borders of the
			 United States.
			(2)This public diplomacy crisis poses an
			 ongoing threat to United States security, diplomatic relations, commerce, and
			 citizen-to-citizen relationships between the United States and other
			 countries.
			(3)Independently produced documentary films
			 have proven to be an effective means of communicating United States ideas and
			 values to populations of other countries.
			(4)It is in the interest of the United States
			 to provide assistance to United States nongovernmental organizations that
			 produce and distribute independently produced documentary films.
			3.Grants for
			 international documentary exchange programs to promote better understanding of
			 the United States abroad and better understanding of global perspectives and
			 other countries in the United States
			(a)AssistanceThe Secretary of State is authorized to
			 make grants, on such terms and conditions as the Secretary may determine, to
			 United States nongovernmental organizations that use independently produced
			 documentary films to promote better understanding of the United States abroad
			 and better understanding of global perspectives and other countries in the
			 United States.
			(b)Activities
			 supportedGrants provided under subsection (a) shall, to the
			 maximum extent practicable, be used to carry out the following
			 activities:
				(1)Fund, distribute, and promote accessible,
			 compelling, and credible documentary films that convey a diversity of views
			 about life in the United States to foreign audiences and bring insightful
			 foreign perspectives to United States audiences.
				(2)Support
			 documentaries described in paragraph (1) that are made by independent foreign
			 and domestic producers, selected through a peer review process.
				(3)Develop a network
			 of overseas partners to produce, distribute, and broadcast such
			 documentaries.
				(c)Special
			 factorsIn making the grants described in subsection (a), the
			 Secretary shall give preference to nongovernmental organizations that—
				(1)provide at least
			 35 percent of the total project cost in matching funds from non-Federal
			 sources; and
				(2)have prior experience supporting
			 independently produced documentary films that have been broadcast on public
			 television in the United States.
				(d)ReportNot
			 later than two years after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report that contains a detailed description of the
			 implementation of this section for the prior year.
			(e)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 of State $5,000,000 for each of fiscal years 2009 through 2014 to carry out
			 this section.
				(2)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under paragraph
			 (1) are authorized to remain available until expended.
				
